DETAILED ACTION
	Note: This office action replaces the previous Final Rejection dated September 28,  2021. Prosecution is reopened after pre-appeal conference decision dated March 10, 2022 . Therefore, the Final Rejection dated September 28, 2021 is VACATED.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief request for Review , filed February 7, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  	However, upon further consideration, a new ground(s) of rejection is made in view of Kruger (US 4,463,583).
	Applicant has amended Claims 1, 7 and 11. Claims 7 and 11 previously withdrawn. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0285619) in view of Kruger (US 4,463,583).
	Regarding Claim 1, Brennan discloses a process for applying a foamable reaction mixture onto a moving outerlayer (Figs. 4, 7, abstract, mixing head for providing a viscous foamable liquid mixture, a laminator with a redefined speed of at least 20 m/min; paragraph [0143] flow rate can be calculated in function of ...the laminator speed), wherein 
the reaction mixture is applied onto the outerlayer (paragraph [0010] distributor bar ...capable of distributing a viscous foamable liquid mixture) such as onto a metal sheet or a laminator – see also paragraph [0001] from >/= 7 discharge openings simultaneously (paragraph [0204] number of exit pipes is preferably chosen in the range of 12-24) and the outerlayer moves at a speed of >/= 15 meters per minute relative to the discharge openings (paragraph [0011] laminator speed of at least 15 m/min).
Brennan further discloses providing a plurality of rake applicators (paragraph [0107]) at least two distributor bars (rakes) wherein the number of rake applicators corresponds to the number of mixing heads wherein each rake applicator is connected to the product stream of one of the mixing heads (paragraph [0071] present invention provides a method of designing and manufacturing a distributor bar for use in a production line for producing a substantially homogenous foamed material, the production line having one or more mixing heads) and wherein each rake applicator has >/= 4 discharge openings (paragraph [0310] suitable values for number of outlets I = 1 to 16) 
Brennan further discloses providing a plurality of mixing heads (paragraph [0080] one or more mixing heads adapted for providing a non-Newtonian shear-thinning viscous foamable liquid mixture), wherein each mixing head is adapted for mixing two or more reactant streams to afford one product stream (paragraph [0138] reaction components ....are mixed together in a so called mixing head (not shown) and then the viscous foamable liquid mixture must be distributed over the width of the panel or laminator. Mixing heads are known in the art....), and 
applying the reaction mixture from the discharge openings of the rake applicators onto the outerlayer (paragraphs [0001] [0080] applying a foamable reaction mixture onto a layer...; ....depositing said viscous foamable liquid mixture on said laminator via it outlets...)
However, Brennan is silent as to two rake applicators arranged one behind the other viewed in the direction of motion of the outerlayer.
Kruger teaches an apparatus for applying foam (abstract) with individual foam distributors which connect to nozzles on nozzle beams (Fig. 2 Col. 4 ll. 52-60) and wherein at least two rake applicators are arranged one behind the other viewed in the direction of motion of the outerlayer (Figs. 1 2 Col. 4 ll. 57-60  Col. 5 ll.8-9 with each nozzle beam a support beam – 33 or 34 is associated...;...nozzles – 29 provided side by side on nozzle beams (corresponding to rake applicators – see figure 2 below compared to the instant case) which are arranged transversely above the run-off surface – 3 and of which two beams – 30 and 31 are present...), and the reaction mixture discharged from the discharge openings of a first rake applicator at least partially contacts the reaction mixture discharged from the discharge openings of a second rake applicator (Fig. 2 Col. 5 ll. 36-42 ...foam zones which extend parallel to each other in the individual nozzle , are deposited by the nozzles – 29 ...foam strips of the two nozzle beams intersect and interact in forming patterns),
	
    PNG
    media_image1.png
    931
    916
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    864
    782
    media_image2.png
    Greyscale
								

 wherein the at least two rake applicators are arranged offset with respect to one another by a length (Col. 5 ll. 1- 4-13 fixed support beams – 33 and 34 associated with each nozzle beam so the connection are arranged so that they correspond to the arrangement of the corresponding nozzles on its associated nozzle beam – 30 or 31.... the support and nozzle beams with the connecting lines ...are parallel with each other so that they do not touch each other...) so that the reaction mixture discharged from the discharge openings of the first rake applicator in streams flows between streams of the reaction mixture discharged from the second rake applicator (Fig. 2 Col. 5 ll. 39-42 ...second nozzle beam will generally not move in rhythm with the other nozzle beams, so that the foam strips of the two nozzle beams intersect and interact in forming patterns...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brennan with Kruger such that a process for applying a foamable reaction mixture onto a moving outerlayer through a plurality of mixing heads and rake applicators and  would further include two rake applicators arranged one behind the other viewed in the direction of motion of the outerlayer.
This is advantageous because it is possible to obtain a pattern with different foams through individual foam distributors to different rake applicators. One can also apply the same foam from all distributors  for an assured uniform application over the entire area (Col. 6 ll. 6-13).
However, while Kruger discloses  the number of nozzles and also the number of nozzle beams depend on the desired pattern where for instance about 15 to 30 nozzles may be provided per nozzle beam, Kruger is silent as to the length of the offset (between nozzle beams) compared to the distance between adjacent discharge (nozzle) openings and that this length corresponds to not more than 50% of the distance between two adjacent discharge openings of the rake applicators.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the length of the offset between the two nozzle beams (rake applicators) to correspond to not more than 50% of the distance between two adjacent discharge opening of the rake applicators 
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. This would be a motivation because one with ordinary skill in the art would wish to make sure that connecting lines remain parallel with each other so that they do not touch each other thereby causing damage (Col. 5 ll. 13-18). 

Regarding Claim 5, Brennan and Kruger teaches all the limitations of the Claim 1 process and Kruger further discloses wherein the at least two rake applicators are arranged one behind the other viewed in the direction of motion of the outerlayer  - from discussion of Claim 1 above: (Figs. 1 2 Col. 4 ll. 57-60  Col. 5 ll.8-9 with each nozzle beam a support beam – 33 or 34 is associated...;...nozzles – 29 provided side by side on nozzle beams (corresponding to rake applicators – see figure 2 below compared to the instant case).
However, while Kruger does not explicitly state the presence of three rake applicators (two nozzle beams), Kruger does state the number of nozzles – 29 and thereby, also the number of nozzle beams, depends on the desired pattern (Col. 4 ll. 65-66). This would be advantageous because it supports the object of a regular pattern application as well as to achieve a uniform application, for instance plain coloring (Col. 1 ll. 26-29).
Regarding Claim 6, Brennan and Kruger disclose all the limitations of Claim 1 and Brennan further discloses wherein the reaction mixture comprises a polyol, a polyisocyanate and a blowing agent (paragraph [0041]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748